Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alvia L. Lacy appeals the district court’s order denying relief on her complaint under 42 U.S.C. § 1983 (2012) and Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012), and 42 U.S.C. § 2000e (2012). We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Lacy v. Nat’l R.R. Passenger Corp., No. 1:14-ev-00179-RDB (D.Md. Dec. 8, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.